[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                FILED
                              ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            AUGUST 6, 2010
                                    No. 09-11737
                                                              JOHN LEY
                              ________________________
                                                                CLERK

                          D. C. Docket No. 06-22957-CV-JEM

JUAN B. FERNANDEZ,

                                                                         Plaintiff-Appellee,

                                            versus

METRO DADE POLICE DEPARTMENT, et al.,

                                                                                 Defendants,

ROBERT PEREZ,
Sergeant,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________
                                   (August 6, 2010)

Before BIRCH, MARCUS and BALDOCK,* Circuit Judges.

     *
         Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting
                                                                                 (continued...)
BALDOCK, Circuit Judge:

       Plaintiff Juan B. Fernandez brought this civil rights action pursuant to 42

U.S.C. § 1983 against Defendant Sergeant Robert Perez of the Metro Dade Police

Department, among others. Plaintiff alleges Defendant’s delay in providing him

access to medical care after his February 4, 2006, arrest constituted deliberate

indifference to his serious medical needs in violation of his Fourteenth

Amendment right to due process. In his motion for summary judgment, Defendant

primarily argued he is entitled to qualified immunity because Plaintiff has not

shown he suffered an objectively serious medical need. The district court

disagreed, concluding Plaintiff had presented evidence “sufficient to create a

genuine issue of material fact as to whether Plaintiff was suffering from a serious

medical need after his arrest.” Fernandez v. Metro Dade Police Dep’t, No.06-cv-

22957, Order Adopting Magistrate Judge White’s Report, *5 (S.D. Fla. Mar. 4,

2009) (D.E. #100). On appeal, Defendant maintains that even considering

Plaintiff’s facts in the light most favorable to him, he has failed to establish he

suffered an objectively serious medical need. After careful review, we conclude

the facts, examined in the light most favorable to Plaintiff, do not establish an



       *
        (...continued)
by designation.

                                           2
objectively serious medical need. Accordingly, we reverse the district court’s

denial of qualified immunity.

                                               I.

       “Qualified immunity protects public employees performing discretionary

functions from the burdens of civil trials and from liability unless their conduct

violates ‘clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Kjellsen v. Mills, 517 F.3d 1232, 1236–37 (11th Cir.

2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).1 Once Defendant

asserted the defense of qualified immunity in his motion for summary judgment,

Plaintiff took on the burden of satisfying a two-part test: (1) Defendant’s conduct

violated a federally protected right and (2) that right was clearly established at the

time of the conduct. See Duruthy v. Pastor, 351 F.3d 1080, 1087 (11th Cir. 2003).

       We possess jurisdiction to hear Defendant’s interlocutory appeal of the

district court’s denial of qualified immunity at the summary judgment stage under

28 U.S.C. § 1291 and the collateral order doctrine to the extent it presents “a legal

question concerning a clearly established federal right that can be decided apart

from considering sufficiency of the evidence relative to the correctness of the



       1
          Neither party disputes Defendant was performing discretionary functions at the time of
the alleged constitutional violation.

                                                3
plaintiff’s alleged facts.” Koch v. Rugg, 221 F.3d 1283, 1294–95 (11th Cir.

2000); see also Bryant v. Jones, 575 F.3d 1281, 1288 n.2 (11th Cir. 2009)

(explaining that this Court possesses jurisdiction over an interlocutory appeal of a

denial of qualified immunity at the summary judgment stage “under 28 U.S.C

§ 1291 and the collateral order doctrine”). Within this limited jurisdiction, “[w]e

review de novo a district court’s denial of summary judgment based on qualified

immunity, viewing the evidence in a light most favorable to the opposing party.”

Gray ex rel. Alexander v. Bostic, 458 F.3d 1295, 1303 (11th Cir. 2006). “In

qualified immunity cases, this usually means adopting . . . the plaintiff’s version of

the facts.” Scott v. Harris, 550 U.S. 372, 378 (2007). Therefore, we generally

consider whether “[t]aken in the light most favorable to the party asserting the

injury[,] . . . the facts alleged show the officer’s conduct violated a constitutional

right” and whether that right was clearly established at the time of the conduct. Id.

at 377. But the Supreme Court has cautioned we may only draw inferences in the

nonmoving party’s favor to the extent they are supportable by the record. Id. at

381 n.8. As we have explained:

      When the nonmovant has testified to events, we do not . . . pick and
      choose bits from other witnesses’ essentially incompatible accounts (in
      effect, declining to credit some of the nonmovant’s own testimony) and
      then string together those portions of the record to form the story that we
      deem most helpful to the nonmovant. Instead, when conflicts arise

                                           4
       between the facts evidenced by the parties, we credit the nonmoving
       party’s version. Our duty to read the record in the nonmovant’s favor
       stops short of not crediting the nonmovant’s testimony in whole or part:
       the courts owe a nonmovant no duty to disbelieve his sworn testimony
       which he chooses to submit for use in the case to be decided.

Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir. 2005) (en banc).

                                               II.

       In light of the foregoing discussion, we now set forth the following

underlying facts in the light most favorable to Plaintiff. Plaintiff claims during the

course of his arrest for burglary at about 3:00 a.m. on February 4, 2006, Metro

Dade Police Officers Noel Rodriguez and Radames Perez (who are not parties to

this appeal) used excessive force.2 He asserts the officers handcuffed him and

then kicked him multiple times in his face, causing him to bleed from his nose and

mouth, stepped on his face as he lay on the ground, stuck one of their thumbs

under his chin to the point where he almost fainted, punched him in the head and

ribs, and slammed his face into a vehicle’s trunk. Fernandez v. Metro Dade Police

Dep’t, No.06-cv-22957, Pl.’s Decl. in Opp’n to Defs.’ Mot. To Dismiss, ¶¶ 15–17

(S.D. Fla. Aug. 14, 2007) (D.E. #22); Fernandez, Order at *3 (D.E. #100). As a

result, Plaintiff maintains he suffered injuries to his head, neck, face, and ribs and


       2
          “Plaintiff was eventually convicted of three counts of burglary of an unoccupied
dwelling, one count of resisting an officer without violence, and one count of possession of
burglary tools.” Fernandez, Order at *1 n.1 (D.E. #100).

                                                5
suffered “a massive bleeding” or “hemorrhage” for more than five minutes while

standing by and/or lying on the trunk. Fernandez, Pl.’s Decl. at ¶¶ 16, 17 (D.E.

#22); Fernandez v. Metro Dade Police Dep’t, No.06-cv-22957, Pl.’s Decl. in

Opp’n to Defs.’ Mot. for Summ. J., ¶ 9 (S.D. Fla. July 21, 2008) (D.E. #75);

Fernandez, Order at *3 (D.E. #100). Plaintiff asserts that one of the arresting

officers called Defendant, the officers’ supervisor, while they left Plaintiff

bleeding near the vehicle. Fernandez, Pl.’s Decl. at ¶ 16 (D.E. #22). Plaintiff

admits the record does not indicate how much time passed before Defendant

arrived at the scene. Aple. Br. at 3. Regardless, he claims Defendant arrived

while he was still near the vehicle’s trunk and that Defendant saw him bleeding.

Fernandez, Pl.’s Decl. at ¶ 10 (D.E. #75); Fernandez, Order at *4 (D.E. #100). At

approximately 5 a.m., Plaintiff maintains the police then took him to the police

station, rather than providing medical assistance. Aple. Br. at 4; Fernandez, Pl.’s

Decl. at ¶ 10 (D.E. #75). He says he remained at the station in an interrogation

room for about nine hours without water or medical treatment while he was in

pain, confused, disoriented, and his nose was so full of blood “clogs” that he had

to breathe through his mouth. Fernandez, Pl.’s Decl. at ¶ 22 (D.E. #75);

Fernandez, Order at *5 (D.E. #100). It is uncontested that although he was

arrested at about 3:00 a.m., the police did not take Plaintiff to Jackson Memorial

                                           6
Hospital, Ward D until 11:40 a.m.3 Fernandez, Pl.’s Decl. at ¶¶ 11, 14 (D.E. #75),

Fernandez, Order at *5 (D.E. #100). Plaintiff maintains that Officers Perez and

Rodriguez transported him from the police station to Ward D, but that they and

Defendant made him wash his face before doing so. Fernandez, Pl.’s Decl. at ¶¶

23, 26 (D.E. #75); Fernandez, Order at *5 (D.E. #100). Afterwards, Plaintiff states

he was transported to and booked at the Dade County Jail where the booking

photograph he submitted into evidence was taken.4 Fernandez, Pl.’s Decl. at ¶ 17,

       3
           Officer Perez maintained he terminated his interview of Plaintiff at the police station
after about ten minutes and called another officer to have Plaintiff taken to Ward D. Fernandez
v. Metro Dade Police Dept’t, No. 06-cv-22957, Defs.’ Mot. for Summ. J. and Supp. Mem. of
Law, Exhibit A, ¶ 7 (S.D. Fla. June 26, 2008) (D.E. #68-2). However, “[t]he [District] Court
note[d] that Defendants do not dispute they arrested Plaintiff at 3:00 a.m. and that they did not
take him to the hospital until 11:40 a.m.” Fernandez, Order at *5 n.5 (D.E. #100) (citing Defs’
Objections in Part to the Report of Magistrate Judge at *3, n.2 (D.E. #98)). “As clarified in the
Second Declaration of S[gt.] Robert Perez . . ., Plaintiff’s interview was brief, but he remained at
the police station for a number of hours while his arrest forms and other paperwork were
prepared before he was transported to Ward D. As [Sgt.] Perez states in his Second Declaration,
it is common practice for police officers to complete all paperwork related to an arrest prior to
taking the arrestee to jail, and it is therefore not unusual for an arrestee to wait at the police
station for as many as 12 hours even if the officers only spent a few minutes interviewing the
arrestee. . . . The same may be true of an arrestee who is taken to Ward D before being taken to
jail. As [Sgt.] Perez previously testified, ‘It is standard police procedure to take any prisoners
with any signs or complaints of injuries, regardless of how minor and regardless of whether they
have any visible marks to Ward D prior to admission to the Jail.’ Decl. of Sgt. Perez [doc. #68-
3] at 13, ¶ 9.” Officers Perez and Rodriguez do not provide an explanation for why Plaintiff was
taken to Ward D over nine hours after his arrest.
       4
           Some dispute exists as to when the police took Plaintiff’s jail booking photo. The
photo itself is time stamped “Feb 4 2006 12:00AM” but the parties agree the police did not arrest
Plaintiff until 3:00 a.m. on February 4, 2006. In his pro se declarations, Plaintiff indicates this
sequence of events: (1) arrested around 3 a.m., (2) taken to police station, (3) told to wash his
face, (4) taken to the hospital around 11:40 a.m., and (5) taken to the Dade County jail where the
photo in question was taken about ten to eleven hours after his arrest. Fernandez, Pl.’s Decl. at
                                                                                        (continued...)

                                                  7
18 (D.E. #22). Plaintiff states he “suffered injuries to head, neck, face and ribs at

the time of the attack,” Fernandez, Pl.’s Decl. at ¶ 28 (D.E. #75), and had difficulty

breathing through his nose for three days as a result of his bleeding and pain in his

chest. Am. Comp. at ¶ F (D.E. #9).

       In support of these claims, Plaintiff submitted his own sworn declarations,

his medical records from his examination at Ward D on February 4, and a black

and white copy of his jail booking photo. Defendant submitted a color copy of

Plaintiff’s jail booking photo, his own declarations, and the opinion of Dr. Richard

Dellerson, “an expert in emergency medicine, who states that based on his review

of the medical records in the record and Plaintiff’s booking photo that Plaintiff’s

statements ‘about the extent of his injuries is not compatible with either his

booking photo or his medical records.’” Fernandez, Order at *2 (D.E. #100)

(quoting Fernandez v. Metro Dade Police Dep’t, No.06-cv-22957, Defs.’ Mot. for

Leave to File Supplemental Decls., ¶ 10 (S.D. Fla. Feb. 23, 2009) (D.E. #99)).




       4
         (...continued)
¶¶ 14, 23, 26, 27, 34 (D.E. #75). In his answer brief, however, Plaintiff’s counsel seems to
suggest the booking photo was taken prior to Plaintiff’s arrival at the hospital. Aple. Br. at 6–7.
The district court made no explicit conclusion as to the photo’s timing, though it repeatedly
referred to it as Plaintiff’s “booking photo” which arguably implies it found the photo was taken
upon Plaintiff’s booking at the Dade County Jail. Regardless, we do not have jurisdiction to
resolve this kind of underlying dispute of historical fact and so we credit, without deciding,
Plaintiff’s pro se declaration that the photo was taken upon his booking at the Dade County Jail.

                                                 8
                                         III.

      Adopting the magistrate’s report and recommendation, the district court

denied the motion for summary judgment as to Plaintiff’s claim of deliberate

indifference and denied reconsideration. Id. at *5–6; Fernandez v. Metro Dade

Police Dept’t, No. 06-cv-22957, Order Den. Defs.’ Mot. for Recons. in Part of

Order Adopting Magistrate Judge White’s Report, *2–*3 (S.D. Fla. Mar. 20, 2009)

(D.E. #104). Based upon Plaintiff’s assertions that (1) Defendant saw him

bleeding at the arrest scene, (2) the officers nonetheless took him to the police

station for questioning for about nine hours before providing medical treatment

after he had suffered a “‘huge bleeding’” that resulted in blood clogs which forced

him to breath though his mouth while he was in pain and disoriented, and (3) the

officers instructed him to wash his face before taking him to Ward D, the district

court concluded Plaintiff had presented sufficient evidence “to create a genuine

issue of material fact as to whether Plaintiff was suffering from a serious medical

need after his arrest.” Fernandez, Order at *4–*5 (D.E. #100). The court rejected

Defendant’s argument that ignoring any factual disputes, Plaintiff could not

demonstrate his medical needs were serious. Fernandez, Order at *2–*3 (D.E.

#104). The district court also determined that “[n]either Plaintiff’s medical

records, his booking photo, nor the opinion of Dr. Deller[son] submitted as an

                                          9
attachment to Defendants’ motion to supplement [were] so definitive on the issue

of whether Plaintiff was suffering from a serious medical need that [it] could find

that no reasonable juror could find for Plaintiff.” Fernandez, Order at *5 (D.E.

#100).

                                                IV.

       Plaintiff sued, asserting Defendant violated his Fourteenth Amendment right

to due process by acting with deliberate indifference to his serious medical needs.5

Therefore, to demonstrate Defendant violated Plaintiff’s Fourteenth Amendment

due process right, satisfying the first prong of qualified immunity, Plaintiff must

show facts that when viewed in the light most favorable to him establish “both an

objectively serious medical need and that . . . Defendant acted with deliberate

indifference to that need.” Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir.

2008).6 Defendant appeals, raising the purely legal issue of whether, taking

Plaintiff’s version of the events as true, Plaintiff had a serious medical need as



       5
          “[T]he Fourteenth Amendment Due Process Clause, not the Eighth Amendment
prohibition on cruel and unusual punishment, governs pretrial detainees . . . . However, the
standards [for deliberate indifference] under the Fourteenth Amendment are identical to those
under the Eighth.” Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).
       6
         “To establish ‘deliberate indifference,’ Plaintiff must show that a Defendant had ‘(1)
subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is
more than [gross] negligence.’” Burnette, 533 F.3d at 1330 (quoting Bozeman v. Orum, 422
F.3d 1265, 1272 (11th Cir. 2005)).

                                                 10
required to establish a constitutional claim for deliberate indifference.

      We define a “‘serious medical need’ as one that is diagnosed by a physician

as requiring treatment or one that is so obvious that a lay person would recognize

the need for medical treatment.” Id. “In the alternative, a serious medical need is

determined by whether a delay in treating the need worsens the condition.” Mann

v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009). “In either of these

situations, the medical need must be ‘one that, if left unattended, pos[es] a

substantial risk of serious harm.’” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

2003) (quoting Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000)). We have

explained that a successful constitutional claim for “immediate or emergency

medical attention” requires “medical needs that are obvious even to a layperson

because they involve life-threatening conditions or situations where it is apparent

that delay would detrimentally exacerbate the medical problem. In contrast, delay

or even denial of medical treatment for superficial, nonserious physical conditions

does not constitute” a constitutional violation. Hill v. Dekalb Reg’l Youth Det.

Ctr., 40 F.3d 1176, 1187–88 (11th Cir. 1994), abrogated on other grounds by

Hope v. Pelzer, 536 U.S. 730 (2002). An arrestee “who complains that delay in

medical treatment rose to a constitutional violation must place verifying medical

evidence in the record to establish the detrimental effect of delay in medical

                                          11
treatment to succeed.” Id. at 1188; see also Surber v. Dixie County Jail, (No. 06-

11898, Nov. 17, 2006, 11th Cir.) (unpublished opinion).

                                          V.

      We do not believe Plaintiff has demonstrated an objectively serious medical

need. The evidence Plaintiff submitted, taken in the light most favorable to him,

reveals that at most he suffered a bloody nose and mouth which lasted over five

minutes, facial bruising, pain, disorientation, and blood clogs in his nose. This,

however, is as far as Plaintiff’s facts take us because we can only draw those

inferences that are supportable by the record. Scott, 550 U.S. at 381 n.8

(cautioning that in reviewing motions for summary judgment, courts may only

draw inferences in the nonmoving party’s favor to the extent they are supportable

by the record). Plaintiff does not inform the Court how much longer than five

minutes he bled. Notably, he has never alleged that he continued to bleed after

being transported to the police station from the arrest scene. The fact that he

maintains his nose was full of “blood clogs” while at the police station would, in

fact, suggest the bleeding had stopped.

      And, Plaintiff’s medical records confirm he did not have an objectively

serious medical need either at the time of the arrest or by virtue of the delay




                                          12
between arrest and receiving medical attention at Ward D.7 According to Plaintiff,

he complained to the physician at Ward D “about injuries to the neck, face and

scalp . . . .” Fernandez, Mem. at ¶ 2 (D.E. #83). Plaintiff contends the hospital

doctor diagnosed him with injuries to his face and neck and contusions to the

face/scalp/neck areas. He appears to base that contention on the Ward D’s

“Emergency Discharge Face Sheet” which is a typed document that bears the

notation “THIS FORM SHOULD BE ADDED TO PT.CHART” and is attached to

the chart the examining doctor completed himself. That same “Emergency

Discharge Face Sheet” also lists Plaintiff’s “complaint” as “facial bruise” and the

principal diagnosis as “abrasion.” Regardless, the part of Plaintiff’s medical

records that we know the treating doctor himself completed indicate Plaintiff’s



       7
           In determining whether Plaintiff had an objectively serious medical need, we may
consider the medical evaluation and treatment he subsequently received. We recognize that
hindsight is, as they say, twenty-twenty. Nonetheless, the purpose of seeking medical treatment
is often to discover what has gone wrong with one’s body. That determination, admittedly after
the fact, can shed light on how wrong something went and when it went wrong. Therefore,
judges having to make legal determinations as to whether someone manifested an objectively
serious medical need at certain point in time may properly consider a physician’s subsequent
evaluation and treatment. See e.g., Goebert, 510 F.3d at 1320, 1326 (explaining that the plaintiff
was diagnosed with a massive amniotic fluid loss which resulted in a stillbirth and that
“[m]edical evidence in the record establishe[d] that prolonged amniotic leakage constitutes a
serious medical problem that can lead to infection and the death of a fetus. The evidence in the
record [was] sufficient to satisfy the objective component of the deliberate indifference test”);
Farrow, 320 F.3d at 1244 (considering the plaintiff’s medical records in determining whether he
had a serious medical need); Aldridge v. Montgomery, 753 F.2d 970, 973 (11th Cir. 1985)
(discussing evidence of the plaintiff’s subsequent medical treatment as part of the serious
medical need analysis).

                                                13
“chief complaint” was injury to his face that occurred as a result of a “direct blow”

“just prior to arrival.” Notably, nowhere on the chart did the doctor indicate

Plaintiff was presently bleeding, complained of recent bleeding, or complained of

difficulty breathing. Upon examination, the doctor described his clinical

impression of Plaintiff’s condition as “bruises to face.” The doctor noted

Plaintiff’s neck, chest, abdomen, and extremities were not tender and he had a

painless full range of motion. According to the records, Plaintiff evidently

exhibited no signs of disorientation, confusion, or weakness. The records also

reflect the doctor indicated a normal external ear, nose, and throat exam with no

injury to the lips, gums, or pharynx. Plaintiff apparently did not have any open

wounds, did not require stitches, and needed no other medical procedures.

Plaintiff’s booking photograph confirms he did not receive any stitches or

bandages to his face or otherwise have any open facial wounds. The treating

doctor prescribed two tablets of Tylenol. According to Plaintiff the doctor did so

at Plaintiff’s request: “Plaintiff asked the doctor at Jackson Memorial Hospital for

any medication for headaches because he was in extreme pain. The doctor gave

[him] two (2) Tylenol pills because Plaintiff was still suffering from headaches

resulting from the attack by Defendants.” Id. at ¶ 7. The doctor placed no limits

on Plaintiff’s exercise or activity and discharged him to “home or self-care.”

                                         14
Besides the Tylenol provided at Plaintiff’s request, Plaintiff’s medical records

reveal his injuries did not require medical treatment.

      Plaintiff makes much of the fact that, according to him, Defendant and

Officers Perez and Rodriguez instructed him to wash his face before taking him to

Ward D. Such a fact may bear on Defendant’s alleged deliberate indifference,

particularly if that were the only “medical attention” Defendant had afforded

Plaintiff. But that is a separate inquiry. Because we do not think it possible to

wash away an objectively serious medical need and we credit Plaintiff’s

assertions, without any further proof, that he bled at the scene of the arrest, we find

this specific allegation inconsequential at this stage in our analysis.

      Two cases in particular illustrate that the facts, even taken in the light most

favorable to Plaintiff, do not amount to an objectively serious medical need in our

circuit. First, in Aldridge v. Montgomery, 753 F.2d 970 (11th Cir. 1985), the

plaintiff maintained during his arrest he suffered a one and a half inch cut over his

right eye. After arrest, the plaintiff was placed in a holding cell at county jail for

over two hours during which time “[t]he cut continued to bleed, forming a pool of

blood on the floor approximately the size of two hands.” Aldridge, 753 F.2d at

971. The plaintiff was then taken to the hospital where he received six stitches

and prescribed icepacks and aspirin, neither of which he was ultimately provided.

                                           15
Id. We concluded that these facts precluded a directed verdict in favor of the

defendants on the plaintiff’s claim of deliberate indifference to serious medical

needs. In contrast, Plaintiff only maintains he bled for over five minutes, but does

not assert he bled much longer than that or that he bled while detained at the

police station. Plaintiff’s medical records and booking photo reveal he had no

open wounds at all, much less ones requiring stitches.

      In Martin v. Gentile, 849 F.2d 863 (4th Cir. 1988), a case we cited with

approval in Hill, the Fourth Circuit affirmed the district court’s conclusion that the

plaintiff had not demonstrated a serious medical need. The plaintiff in Martin

arrived at the police station after his arrest with:

      [A] cut over one eye, a quarter-inch piece of glass embedded in his
      palm, and bruises on his shoulders and elbows. But he presented no
      medical evidence that these injuries were serious enough to require
      medical attention any earlier than he received it. The cut over his eye
      was small and had stopped bleeding by the time he was taken before the
      magistrate [four hours after arrest], largely as a result of the officers’
      efforts at first aid. The sliver of glass in his palm was no doubt
      uncomfortable, but it was not a serious injury. There is no suggestion
      that the delay in taking him to the hospital exacerbated his injuries in
      any way; indeed, the doctor who examined him in the emergency room
      testified that [the plaintiff]’s injuries were minor and did not require
      either stitches or painkiller.

Martin, 849 F.2d at 871.

      Similarly, in this case, Plaintiff has never claimed he bled much longer than



                                           16
five minutes or at any location other than the scene of the arrest. The medical

evidence reflects his bleeding had stopped at least by the time he arrived at Ward

D. In fact, Plaintiff’s injuries were so minor that a doctor thought no medical

attention or treatment other than two Tylenol was appropriate. Plaintiff has not

provided any medical evidence that his injuries were serious enough to require

medical attention any earlier than he received it. And, though his alleged injuries

likely caused pain and discomfort, Plaintiff has not provided any medical evidence

to suggest that the delay exacerbated Plaintiff’s injuries to the point of an

objectively serious medical need or even ran the risk of doing so. The medical

evidence in the record confirms that Plaintiff’s asserted symptoms at the arrest

scene and police station, while they no doubt caused him pain, did not indicate a

“life-threatening condition[] or situation[] where it [was] apparent delay would

detrimentally exacerbate the medical problem” to a lay person, Hill, 40 F.3d at

1187, or “one that, if left unattended, pos[es] a substantial risk of serious harm.”

Farrow, 320 F.3d at 1243 (quoting Taylor, 221 F.3d at 1258).

      In so holding, we do not mean to imply we disagree with the district court

that a reasonable jury could find that the events of February 4, 2006 occurred just

as Plaintiff says they did. We have no jurisdiction to pronounce such a

disagreement. But we do have jurisdiction to conclude those facts Plaintiff has

                                          17
presented and the district court identified do not establish as a matter of law that

he suffered an objectively serious medical need and, therefore, do not amount to a

constitutional violation. For this reason, we REVERSE the district court’s

rejection of Defendant’s assertion of qualified immunity.




                                          18